                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

JOSEPH H. SCHROEDER, II,         )
                                 )
                 Plaintiff,      )
                                 )
v.                               )
                                 )                Case No. 19-cv-01132-JWB-GEB
RISECO,                          )
                                 )
                 Defendant.      )
_________________________________)

                                          ORDER

       This matter is before the Court on Plaintiff Joseph H. Schroeder, II’s Motion to

Proceed Without Prepayment of Fees (ECF No. 3, sealed). For the reasons set forth below,

Plaintiff’s Motion for Leave to Proceed in forma pauperis (ECF No. 3, sealed) is

GRANTED.

       Approval of Plaintiff’s application to proceed in forma pauperis in a civil matter is

a privilege, not a right.1 The Court, under 28 U.S.C. § 1915(a), may exercise sound

discretion2 to authorize the filing of a civil case without prepayment of fees or security, so

long as the person submits a financial affidavit and the Court determines they are incapable

of paying such fees. Typically, the Court compares the applicant’s monthly income to his




1
  Baldwin v. City of Osawatomie, Kan., No 07-1097-WEB, 2007 WL 1652145, at *1 (D. Kan. June
7, 2007) (citing White v. Colorado, 157 F.3d 1126, 1233 (10th Cir. 1998)).
2
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, No. 98-4231, 1999 WL 241783, at *1 (D. Kan. Apr. 23, 1999)).
                                              1
or her monthly expenses to ascertain the applicant’s financial ability to pay.3 Courts must

neither act arbitrarily nor deny the application on erroneous grounds,4 but such applications

should be granted sparingly.5

       This Court has carefully reviewed Plaintiff’s attached affidavit of financial status

(ECF No. 3-1, sealed), and concludes Plaintiff qualifies to proceed without prepayment of

fees. Plaintiff discloses he is employed, single, and without any dependents. Also,

Plaintiff’s only owned property is an automobile which still has a considerable amount

owed against it. Additionally, Plaintiff’s disclosed monthly expenses substantially exceed

his reported monthly income. The composition of Plaintiff’s monthly obligations compared

to his reported monthly salary persuades the Court to grant clemency.

       IT IS THEREFORE ORDERED that the Motion to Proceed Without Prepayment

of Fees (ECF No. 3, sealed) is GRANTED. A grant of in forma pauperis status to a filing

party would normally invoke service of process by the clerk of court under 28 U.S.C. §

1915(d) and Fed. R. Civ. P. 4(c)(3). However, in light of this Court’s order requiring

Plaintiff to file an amended complaint (ECF No. 5), the clerk is directed to stay service of

process pending Plaintiff’s filing of an amended complaint and the Court’s review of the

amendment.6



3
  Patillo v. N. Am. Van Lines, Inc., No. 02-2162- 2002 WL 1162684, at *1 (D. Kan. Apr. 15, 2002)
(citing Buggs v. Riverside Hosp., No. 97-1088-WEB, 1997 WL 321289, at *8 (D. Kan. Apr. 9,
1997)).
4
  Baldwin, 2007 WL 1652145, at *1; see Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th
Cir. 2005).
5
  Patillo, 2002 WL 1162684, at *1 (citing Buggs, 1997 WL 321289, at *8).
6
  See Webb v. Vratil, No. 12-2588-EFM-GLR, ECF No. 7 (D. Kan. Sept. 28, 2012) (withholding
service of process pending review under 28 U.S.C. § 1915(e)(2)(B) and Fed. R. Civ. P. 12(h)(3)).
                                               2
IT IS SO ORDERED.

Dated this 15th day of July, 2019 at Wichita, Kansas.

                                  s/ Gwynne E. Birzer
                                  GWYNNE E. BIRZER
                                  United States Magistrate Judge




                                     3
